UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA
      _________________________________
                                           )
      LEOPOLDO SANCHEZ,                    )
                                           )
                    Plaintiff,             )
                                           )
             v.                            )       Civil Action No. 21-cv-2119 (TSC)
                                           )
      YU LIN CORPORATION, doing            )
      business as 1 FISH 2 FISH, XIBIAO )
      B. ZOU, and YU LIN,                  )
                                           )
                     Defendants.           )


                                 MEMORANDUM OPINION

       Plaintiff Leopoldo Sanchez brings this action against two married Defendants, Xibiao B.

Zou and Yu Lin, and one District of Columbia corporate defendant, Yu Lin Corporation d/b/a 1

FISH 2 FISH, a restaurant owned by the couple. Before the court is: 1) Plaintiff’s motion to

extend the time for service, to allow for alternative means of service, and to amend the complaint

to add another Plaintiff, ECF No. 8; and 2) Defendants’ Motion to Dismiss for insufficient

service of process, ECF No. 6. For the reasons set forth below, the court will GRANT Plaintiff’s

motion and DENY Defendants’ motion.

                                    I.      BACKGROUND

       Plaintiff filed this suit on August 8, 2021, alleging that Defendants willfully failed to pay

him minimum and overtime wages while he was employed at the restaurant. ECF No. 1, Compl.

at 1. The Court issued summonses for the three Defendants the next day, and Plaintiff’s counsel

indicates he “immediately tasked” a process server to effectuate service. ECF No. 3, Mot. to

Extend ¶ 2.




                                           Page 1 of 10
       Between August 12 and October 23, 2021, Plaintiff’s process servers made fifteen

unsuccessful attempts to personally serve Defendants. ECF No. 3-3. Pls. Ex. C, Investigative

Due Diligence Aff. (hereinafter “Investigative Aff”). The process servers made eleven visits to

Defendants’ residence in Falls Church, VA, and four to their workplace, in Washington, DC.

Id.; ECF Nos. 3-1; 3-2 (tax records and corporate registrations containing Defendants’ home and

work addresses). The process servers visited both locations at various hours, ranging from

approximately 7 a.m. to 11 p.m., and on different days of the week, yet were unable to serve the

Defendants. Investigative Aff.

       The process servers state that when they went to Lin and Zou’s residence, they saw signs

of habitation—the lights were on, cars were in the driveway, the grass was newly cut, garbage

cans were at the curb, and neighbors said they were likely home. Investigative Aff. at ECF pp.

2–4. On September 21, a process server encountered several people arriving at Defendants’

home. Id. at ECF p. 3. One of them called the Defendants and subsequently told the process

server to go to the restaurant, where Lin and Zou “normally” arrive by 10 a.m. and where they

would be willing to accept service. Id. The process server then visited the restaurant four times

in early October after 10 a.m. Id. at ECF p. 9. Each time, an employee immediately claimed that

Defendants were not present and refused to provide any further information. Id. at ECF pp. 9–

10.

       On October 14, 2021 at 7:04 am, the process server staked out Defendants’ home address

and remained there for approximately four hours. Id. at ECF p. 5. When the process server

approached Zou, he walked to his car, got in, and shut the door. Id. Even after the process

server showed him the legal documents, Zou refused to open the window and drove away. Id.

The process server’s affidavit includes photographs showing Zou sitting in his car with the

windows closed. Id. at ECF pp. 7–8. A process server made one final attempt on October 23, at


                                          Page 2 of 10
which time Defendants refused to leave their restaurant kitchen once they realized that the

process server was present. Id. at pp. 9–10.

         The summonses were set to expire on November 8, 2021, pursuant to Fed. Rule of Civ.

Procedure 4(m), which requires service of process within ninety days after the complaint is

filed. 1 Plaintiff filed a timely motion to extend time for service and for leave to serve

Defendants using alternative means. ECF No. 3. Shortly thereafter Zou, who is not an attorney,

filed a motion pro se seeking an extension of time for Defendants to file an answer. ECF No. 4.

         On December 7, 2021, the court granted Zou’s motion as to Zou, but denied the motion

with respect to Lin and the restaurant because a non-attorney may not represent another

individual and corporate entities may only appear through counsel. ECF No. 5. Accordingly,

the court held the case in abeyance, allowing Lin and the restaurant time to find counsel or,

alternatively, giving Lin time to enter an appearance pro se. Id. The court informed the parties

that it would not consider issues regarding service of process and/or default until February 1,

2022. Id.

         On January 31, 2022, all three Defendants, now represented by counsel, filed a motion to

dismiss. ECF No. 6. Plaintiff filed a timely opposition, ECF No. 7, as well as a renewed motion

to extend the time for service and leave to use an alternative means of service. ECF No. 8.

                                   II.     LEGAL STANDARD

A. Service of Process

         Pursuant to Fed. R. Civ. P. 4(m), “[i]f a Defendant is not served within 90 days after the

complaint is filed, the court—on motion or on its own after notice to the plaintiff—must dismiss



1
    The 90-day deadline for service was November 6, 2021. Fed. R. Civ. P. 4(m). Because
    November 6 was a Saturday, the deadline was extended to the next business day, Monday
    November 8, 2021. Fed. R. Civ. P. 6(a)(1)(c).

                                            Page 3 of 10
the action without prejudice against that defendant or order that service be made within a

specified time. But if the plaintiff shows good cause for the failure, the court must extend the

time for service for an appropriate period.” Plaintiffs have the burden of showing good cause.

Light v. Wolf, 816 F.2d 746, 751 (D.C. Cir. 1987). “Good cause exists when some outside factor

rather than inadvertence or negligence, prevented service.” Mann v. Castiel, 681 F.3d 368, 374

(D.C. Cir. 2012) (cleaned up and citations omitted). Cases in which the defendant purposefully

evades service “provide strong arguments for granting good cause extensions.” 4B Charles A.

Wright & Arthur R. Miller, Fed. Practice and Procedure Civ. § 1137 (4th ed.).

        Under federal law, individual defendants within the United States can be served by

“delivering a copy of the summons and of the complaint to the individual personally,” “leaving a

copy of each at the individual’s dwelling or usual place of abode with someone of suitable age

and discretion who resides there,”; or “delivering a copy of each to an agent authorized by

appointment or by law to receive service of process.” Fed. R. Civ. P. 4(e)(2). There is no

evidence here that either individual defendant has an authorized agent to accept service of

process. Service may also be made on individuals pursuant to the “state law for serving a

summons in an action brought in courts of general jurisdiction in the state where the district court

is located or where service is made.” Fed. R. Civ. P. 4(e)(1).

       Service on corporations, partnerships or associations may be accomplished pursuant to

the “state law for serving a summons in an action brought in courts of general jurisdiction.” Fed.

R. Civ. P. 4(h)(1)(A). Service can also be made by “delivering a copy of the summons and of

the complaint to an officer, a managing or general agent, or any other agent authorized by

appointment or by law to receive service of process.” Fed. R. Civ. P. 4(h)(1)(B).




                                           Page 4 of 10
B. Motions to Amend the Complaint

       Pursuant to Federal Rule of Civil Procedure 15(a)(2), courts “should freely give leave” to

amend a compliant “when justice so requires.” The courts have interpreted this rule to allow

courts to “freely give[ ] leave in the absence of undue delay, bad faith, undue prejudice to the

opposing party, repeated failure to cure deficiencies, or futility.” Richardson v. United States,

193 F.3d 545, 548–49 (D.C. Cir. 1999) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).

                                        III.      ANALYSIS

A. Extending the Service Deadline

       Plaintiff filed his first motion seeking an extension of time on November 8, within ninety

days after the Complaint was filed. Thus, pursuant to Fed. R. Civ. P. 4(m), this court “must

extend the time for service for an appropriate period” if Plaintiff can establish “good cause” for

failing to effectuate service within the required ninety days. Plaintiff has clearly established

good cause by attempting service on fifteen separate occasions over the course of seventy-three-

days of the ninety-day statutory period, at various times of the day and night, at both Defendants’

residence and restaurant.

       Defendants seek dismissal for lack of service, arguing that they did not evade service, but

that Plaintiff did not make sufficient attempts to serve them. ECF No. 9 at ECF p. 2. They also

assert that “Zhou and/or any other Defendants are not supposed to be a ‘sitting duck’ to be

served.” Id.

       Defendants’ arguments are without merit. Individuals and corporate entities have “a duty

to avoid unnecessary expenses of serving the summons,” Fed. R. Civ. P. 4(d)(1), and Defendants

have not met that duty. Instead, they appear to have flagrantly and repeatedly evaded service.

Moreover, this is not a case like Doe #1 v. American Federation of Government Employee, 554

F. Supp. 3d 75, 123 (D.D.C. 2021), in which the defendant credibly alleged that the cars in the


                                               Page 5 of 10
driveway were not his primary vehicles and that he did not know there was an attempt to serve

him.

       Given Defendants’ repeated efforts to evade service, it was not unreasonable for Plaintiff

to seek relief from the court, rather than expend additional time and expense. Accordingly,

Defendants’ argument that Plaintiff should have continued attempting service for the last

fourteen calendar days during the ninety-day window is unavailing and disingenuous.

       Likewise, Defendants’ argument that Plaintiff did not attempt to serve Lin, and/or the

restaurant, (as she is its registered agent), is without merit. The evidence establishes that the

process server attempted multiple times to serve Lin and Zou at their home and at their

restaurant.

       The court is similarly not convinced by Defendants’ argument that Plaintiff failed to

attempt service pursuant to District of Columbia Superior Court Rule 5, which allows for service

by first class mail and provides that service is “complete on mailing.” ECF No. 6, Mot. to

Dismiss at ECF pp. 2–3. Rule 5 relates to service of other Pleadings and Other Papers, not the

summons and complaint, which are governed by District of Columbia Superior Court Rule 4.

Accordingly, the court will GRANT Plaintiff’s request to extend the service deadline.

B. Alternative Means of Service

       The Federal Rules of Civil Procedure allow for service on individuals by “following state

law for serving a summons in an action brought in courts of general jurisdiction in the state

where the district court is located or where service is made.” Fed. R. Civ. P. 4(e)(1). Like the

federal rules, District of Columbia law permits service on individuals personally, at their abode

or through a registered agent. D.C. Super Ct. R. Civ. P. 4(e). The District of Columbia also

permits service on individuals via “registered or certified mail, return receipt requested,” or first-

class mail requesting an acknowledgment, addressed “to the person to be served.” D.C. Super


                                            Page 6 of 10
Ct. R. Civ. P. 4(c)(4), 4(c)(5). Although Plaintiff did not attempt either of these latter methods of

service, such methods would have required Defendants’ cooperation and it is clear from the

record that such cooperation was unlikely.

         There is another option, however. District of Columbia law allows Plaintiffs to use

“alternative methods of service” on individuals “[i]f the court determines that, after diligent

effort, a party has been unable to accomplish service by a method” specifically prescribed by

District of Columbia law. D.C. Supr. Ct. R. Civ. P. 4(e)(3)(A). The court may allow service by

any “manner that the court deems just and reasonable,” so long as the chosen method is

“reasonably calculated to give actual notice of the action to the party to be served.” Id. Parties

“seeking to use an alternative method of service must file a motion with an affidavit specifying

the diligent efforts” used. D.C. Super. Ct. R. Civ. P. 4(e)(3)(C).

       Alternative service under District of Columbia law may include:

       (i)     “delivering a copy to the individual’s employer by leaving it at the
               individual’s place of employment with a clerk or other person in
               charge;”

       (ii)    “transmitting a copy to the individual by electronic mail if the serving
               party:

               (a)     shows that the party to be served used this method for successful
                       communication within the past 6 months; and

               (b)     sends a copy, by first class mail, to the last-known business or
                       residential address of the person to be served”; or

       (iii)   “any other manner that the court deems just and reasonable.”

D.C. Super. Ct. R. Civ. P. 4(e)(3)(B).

       Because Plaintiff was diligent and filed the requisite affidavit, but was unable to

effectuate service, the court finds that an alternative means of service is appropriate. But none of

the examples of alternative service set forth in the District of Columbia statute are viable given

Defendants’ evasion of service. Accordingly, the court will grant Plaintiff’s request to serve
                                             Page 7 of 10
each individual Defendant via United States Postal Service (USPS) Priority mail at both their

residence and home addresses. Plaintiff shall file an affidavit of service that includes the

tracking certification provided by the USPS upon confirmation of delivery. This court finds that

service in this manner is “reasonably calculated to give actual notice of the action to the party to

be served.” D.C. Super. Ct. R. Civ. P. 4(e)(3)(A). An answer or other response to the Complaint

by the individual Defendants shall be due within twenty-days after Plaintiff files the affidavit of

service containing the USPS confirmation of delivery.

       Service on the restaurant involves a different analysis. Service on the corporate

defendant was ineffective because it required service on defendant Lui, as the corporate agent.

But the District of Columbia provision allowing “alternative methods of service” applies only to

individuals and not corporations. Instead, District of Columbia law allows service on “an

officer, a managing or general agent, or any other agent authorized by appointment or by law to

receive service of process,” and, if the agent is one authorized by statute to receive service and

the statute so requires, “by also mailing a copy to the defendant.” D.C. Super. Ct. R. Civ. P

4(h)(1) (emphasis added).

       Relying on this provision, the court in Robinson v. Ergo Sols., LLC, 10 F. Supp. 3d 157,

161–63 (D.D.C. 2014) allowed the plaintiff to effectuate service on a District of Columbia

corporation by serving the Corporations Division of the District of Columbia Department of

Consumer and Regulatory Affairs (DCRA). The court reasoned that the DCRA constitutes “any

other agent authorized by appointment or law to receive” service because the D.C. Code allows

service on the Mayor or her designee “if a represented entity’s registered agent in the District

cannot with reasonable diligence be found” and the Plaintiff “submits a declaration under penalty

of making false statements showing that a registered agent for the represented entity cannot be

found.” Id. at 161 (citing D.C. Code § 29–104.12(d); D.C. Super. Ct. R. Civ. P 4(h)(1)). In 2009


                                            Page 8 of 10
the Mayor created the DCRA Corporations Division to serve at its designee for service of

corporate process. Robinson, 10 F. Supp. 3d at 161–62 (citing Designation of Officers to Accept

Service of Process on Behalf of the Mayor, 56 D.C. Reg. 34, 6804 (Aug. 21, 2009) (“Whenever

such registered agent cannot with reasonable diligence be found at the registered office, and the

Mayor, therefore, has become an agent upon whom process may be served against the business

entity, the DCRA Corporations Division is hereby designated to accept Service of Process on the

Mayor’s behalf.”)) (cleaned up).

        The D.C. Code further requires that “[s]ervice on the Mayor of the process, notice, or

demand shall be made by delivering or leaving with the Mayor, or his designee, duplicate copies

of the process, notice, or demand. If any process, notice, or demand is so served, the Mayor shall

immediately cause one of the copies to be forwarded by registered or certified mail to the entity

at its principal office or at its last known address.” D.C. Code § 29–104.12(d).

        The court in Robinson allowed service under these provisions after the plaintiff

        showed reasonable diligence in her repeated, but failed, attempts at serving process
        on Ergo’s registered agent, Jason Henderson, at his listed address. She hired a
        process server who documented at least seven attempts to serve Henderson. Most
        of those attempts included evidence suggesting that Henderson (or others living at
        his residence) were actively dodging the process server. See, e.g., Pl.’s First Mot.
        for Extension ¶ 5 (“People in house, knocked several times they would not answer
        the door.”); Hagood Stmt. (“Occupants would not open the door and/or run inside
        of the residence.”).

Robinson, 10 F. Supp. at 162 (some citations to the record omitted). Given the factual

similarities between Robinson and this case, the court finds the method of service in that

case is also appropriate here.

        Accordingly, Plaintiff shall serve defendant Yu Lin Corporation d/b/a 1 FISH 2

FISH in the manner proscribed in D. C. Code § 29–104.12(d). Once Plaintiff obtains

proof that the Corporations Counsel office has “forwarded [the Complaint and Summons]

by registered or certified mail to the entity at its principal office or at its last known
                                             Page 9 of 10
address,” Plaintiff shall file evidence of such proof and the corporate entity’s answer or

other response to the Complaint shall be due within twenty days of Plaintiff’s filing.

C. Motion to Amend the Complaint

       As this lawsuit is still in its infancy, and there is no evidence that allowing Plaintiff to

amend the Complaint to add an additional Plaintiff would cause “undue delay, bad faith, undue

prejudice to the opposing party, repeated failure to cure deficiencies, or futility,” Richardson,

193 F.3d at 548–49 (citations omitted), the court will grant Plaintiff’s motion.

                                      IV.     CONCLUSION

       For the reasons stated above, Defendants’ Motion to Dismiss will be DENIED.

Plaintiff’s motion to amend the Complaint, to extend the service due date and use alternative

means for service will be GRANTED.




Date: September 30, 2022


                                               Tanya S. Chutkan
                                               TANYA S. CHUTKAN
                                               United States District Judge




                                            Page 10 of 10